

EXHIBIT 10.3
Sixth Amendment to the Amended and Restated
Limited Partnership Agreement
of
Carter Validus Operating Partnership II, LP
The Partnership Agreement (defined below) is hereby further amended as of this
October 3, 2019 (the “Effective Date”) by this Sixth Amendment (this “Sixth
Amendment”) by and between (i) Carter Validus Mission Critical REIT II, Inc.
(the “General Partner”), a Maryland corporation holding both general partner and
limited partner interests in the Partnership (defined below), and (ii) Carter
Validus Advisors II, LLC, a Delaware limited liability company (the “Special
Limited Partner”).
Recitals
WHEREAS, the parties hereto have entered into that Amended and Restated Limited
Partnership Agreement (the “Original Partnership Agreement”) of Carter Validus
Operating Partnership II, LP, a Delaware limited partnership (the
“Partnership”), dated June 10, 2014, as amended by (i) that First Amendment
thereto, dated December 28, 2015, (ii) that Second Amendment thereto, dated
February 9, 2017, (iii) that Third Amendment thereto, dated February 21, 2018,
(iv) that Fourth Amendment thereto, dated September 21, 2018, and (v) that Fifth
Amendment thereto (the “Fifth Amendment”), dated April 11, 2019 (the Original
Partnership Agreement, as amended through the Fifth Amendment, the “Partnership
Agreement”; and, the Original Partnership Agreement, as amended only through the
Fourth Amendment, the “Previous Partnership Agreement”);
WHEREAS, the Fifth Amendment provides its effective date as of the date of the
consummation of the merger between the Lightning Merger Sub, LLC, a Delaware
limited liability company and a wholly-owned subsidiary of the General Partner,
and Carter Validus Mission Critical REIT, Inc., a Maryland corporation (the
“Merger Date”); and
WHEREAS, the parties hereto desire to further amend the Partnership Agreement to
rescind, prior to the Merger Date, the Fifth Amendment and all amendments and
other provisions provided thereunder with respect to the Partnership Agreement,
pursuant to this Sixth Amendment which shall become effective as of the
Effective Date.


1



--------------------------------------------------------------------------------




Amendment
NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree to
the following which shall become effective as of the Effective Date:
1.
Rescission of the Fifth Amendment. The Fifth Amendment is hereby rescinded and
shall take no effect on the Merger Date or any other time. For avoidance of
doubt, the Partnership Agreement shall, in its entirety, as of and since the
Effective Date, including through and after the Merger Date, remain in the form
of the Previous Partnership Agreement.
 
 
2.
Counterparts. This Sixth Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument.
 
 
3.
Continuation of Partnership Agreement. The Partnership Agreement and this Sixth
Amendment shall be read together and shall have the same force and effect as if
the provisions of the Partnership Agreement and this Sixth Amendment were
contained in one document. Any provisions of the Partnership Agreement not
amended by this Sixth Amendment shall remain in full force and effect as
provided in the Partnership Agreement immediately prior to the Effective Date.
In the event of a conflict between the provisions of this Sixth Amendment and
the Partnership Agreement, the provisions of this Sixth Amendment shall control.

 
 
[Signature Page Follows]


2



--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have executed this Sixth Amendment as of
the Effective Date.
GENERAL PARTNER:
 
CARTER VALIDUS MISSION CRITICAL
REIT II, INC., a Maryland corporation
 
 
By: /s/ Kay C. Neely
Kay C. Neely
Chief Financial Officer
 
 
Acknowledged:
 
SPECIAL LIMITED PARTNER:
 
CARTER VALIDUS ADVISORS II, LLC, a Delaware limited liability company
 
 
By: /s/ Michael A. Seton
Michael A. Seton
Chief Executive Officer and President



[Signature Page to Sixth Amendment to the Amended and Restated Limited
Partnership Agreement of Carter Validus Operating Partnership II, LP]